Citation Nr: 1235561	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  10-17 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization from September 17, 2009 to October 16, 2009 at TLC Health Network (TLC).  


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to December 1971.  
TLC, on behalf of the Veteran, is the appellant herein.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the VAMC in Canandaigua, New York, by which the VAMC denied reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by TLC from September 17, 2009 to October 16, 2009.


FINDINGS OF FACT

1.  The Veteran does not have any adjudicated service-connected disabilities, and he is not otherwise eligible for reimbursement under 38 U.S.C.A. § 1728. 

2.  The Veteran received emergency treatment from September 12 to October 16, 2009 at TLC. 

3.  TLC received reimbursement from VA for treatment provided from September 12, 2009 to September 16, 2009.

4.  TLC did not obtain prior authorization from VA for payment or reimbursement of the cost of treatment provided to the Veteran from September 17, 2009 to October 16, 2009. 

5.  VA treatment was not feasibly available from September 17 to October 16, 2009.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria are met for payment or reimbursement of the unauthorized medical expenses incurred from September 17, 2009 to October 16, 2009 at TLC.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-17.1002 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claims on appeal being addressed herein have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725  or 1728.  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and  38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33  discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  As the Board is granting the benefit sought on appeal, a discussion of VA's duties to notify and assist is not necessary.


Payment or Reimbursement of the Unauthorized Medical Expenses

Treatment records associated with the claims file reflect that the Veteran was hospitalized at TLC from September 12, 2009 to October 16, 2009 for reasons that are explained below.

Under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are incapable of furnishing economical hospital care or medical services because of geographic inaccessibility or are incapable of furnishing care or services required, VA may contract with or authorize non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  Hospital care in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, including for treatment of: (i) service-connected disability; (ii) disability for which a veteran was discharged or released from the active military, naval, or air service; (iii) disability of a veteran who has a total disability permanent in nature from a service-connected disability; (iv) disability associated with and held to be aggravating a service-connected disability; or (v) disability of a veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  
38 C.F.R. § 17.52(a)(1); 38 U.S.C.A. § 1703(a)(1). 

When, as here, a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for reimbursement for the medical expenses incurred for that treatment, 38 U.S.C.A. § 1728 (West 2002) and 
38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability. 

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the veteran received care for: (a) an adjudicated service-connected disability; (b) non-service-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j).  38 U.S.C.A. 
§ 1728(a)(2); 38 C.F.R. § 17.120(a). 

In this case, the Veteran has no adjudicated service-connected disabilities.  For this reason, there is no possibility of him meeting these requirements of 38 U.S.C.A. § 1728 (a)-(c) for payment or reimbursement of the expenses of care not previously authorized in a private or public hospital not operated by VA, as these provisions all depend upon the existence of a service-connected disability.  There also is no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1703(a) or 38 U.S.C.A. § 1728(d). 

Consequently, the only possible means for reimbursement of the unauthorized medical expenses in this case is by way of 38 U.S.C.A. § 1725, for treatment of disabilities that are not service connected, pursuant to the Veterans Millennium Health Care and Benefits Act (Millennium Act).  Under 38 U.S.C.A. § 1725, pursuant to the Millennium Act, payment or reimbursement of non-VA emergency medical services for non-service-connected disorders for veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-17.1008.

Specifically, under 38 C.F.R. § 17.1002 (substantive conditions for payment or reimbursement), to be eligible for reimbursement under these provisions for a non-service-connected disorder, a veteran has to satisfy all of the following conditions: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); (d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely transferred to a VA or other Federal facility (in other words, the medical emergency lasts only until the time the veteran becomes stabilized); (e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (f) The veteran is financially liable to the provider of emergency treatment for that treatment; (g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); (h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse  against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and (i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728, as already explained, authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability). 

The United States Court of Appeals for Veterans Claims (Court) has observed that, given the use by Congress of the conjunctive "and" in this statute and regulation, all of the requirements would have to be met before reimbursement could be authorized.  See Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995).  See also Hayes v. Brown, 6 Vet. App. 66 (1993) and Zimick v. West, 11 Vet. App. 45, 49 (1998). 

The Veteran suffered a series of strokes and has multi-infarct dementia.  He has significant cognitive deficits.  In a September 2003 determination, the VA Regional Office (RO) in Salt Lake City, Utah, found that the Veteran was not competent for the purpose of managing VA payments.  

The Veteran's whereabouts are unclear from approximately September 2003 to January 2007.  Significantly, from April to June 2008, the Veteran was hospitalized at the VA Western New York Healthcare System in Buffalo, New York, after he was transferred from a group home in which he resided due to an assault on another resident.  The discharge diagnosis, in pertinent part, was of cognitive disorder not otherwise specified, rule out dementia, rule out depression.  A global assessment of functioning score of 30 was assessed.

On September 12, 2009, the Veteran was brought to TLC by the police.  The Veteran was a resident in a group home.  On the date of admission, he had assaulted two female staff members of the group home.  On admission, he was agitated, reported itching, and complained that staff members were burning his clothes and putting something in his clothes to cause his skin to burn.  At the emergency room, family members stated a desire to have the Veteran transferred to the VA medical facility where the Veteran had been receiving treatment for hypertension.  Multiple attempts were made to arrange for transfer without success after initially being told that the Veteran could be transferred to the VA medical facility.  Thus, the Veteran was given Ativan and Risperdal in the emergency room and admitted to the hospital so that a safe and appropriate discharge plan could be made.  Upon evaluation, his medications were adjusted.  They included Zyprexa, Depakote, Celexa, and lorazepam.  With this regimen, during the course of his hospital stay, the Veteran was placid and cooperative.  Ultimately, he was evaluated by a representative of a non-VA group home that agreed to take him.

From the moment of the Veteran's arrival at the TLC emergency room to his ultimate departure in mid October 2009, TLC had made numerous efforts to have the Veteran transferred to another appropriate facility to include a VA facility.  With respect to VA, TLC provided all documentation requested.  Initially, while still at the TLC emergency room, the Veteran was accepted at the Buffalo VAMC.  That same day, TLC received a phone call from the Buffalo VAMC indicating that the transfer was declined.  Two VA physicians indicated that there were no beds available.  Another VA physician stated that the Veteran could not be accepted, as he required a sitter.  At one point, a VA resident asserted that the Veteran could not be admitted due to his history of violent behavior and skin issues.  Due to VA's inability or refusal to accept a transfer, the Veteran was ultimately admitted at TLC.  

Following admission at TLC, further attempts were made to have the Veteran transferred to a VA facility or have VA assist with finding an appropriate placement for the Veteran, as the Veteran had no other healthcare coverage.  In addition to VA facilities in New York, TLC contacted VA medical facilities outside New York, but those VA facilities too refused to take the Veteran.  Ultimately, after a month of diligent and consistent efforts, TLC found a placement for the Veteran in a non-VA group home.  The Board notes that, over the course of that month, TLC contacted 55 facilities, VA and non-VA, to find an appropriate placement for the Veteran, as the group home from which he had come refused to take him back.

In an April 2010 decision, VA approved payment to TLC for treatment rendered from September 12, 2009 to September 16, 2009.  VA did not approve payment for treatment received from September 17, 2009 to October 16, 2009, as the medical condition had stabilized by September 17, 2009.  

Resolving reasonable doubt in the appellant's favor, the Board finds that the conditions for reimbursement set forth in 38 C.F.R. § 17.1002 are met.  Emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  While the Veteran was transferred to a ward outside the emergency department, his condition did not permit for discharge due to cognitive deficits and a demonstrated inability to function independently, as evidenced by his residence in a group home and VA's indication that a sitter would be necessary.  38 C.F.R. § 17.1002(a).  The Veteran's assaultive behavior, dementia, other symptoms, and his inability to function independently were of such a nature that delaying medical treatment would have placed the Veteran at a serious jeopardy.  38 C.F.R. § 17.1002(b).  A VA or other Federal facility/provider was not feasibly available, as evidenced by VA's refusal to take the Veteran after his arrival at the TLC emergency room.  38 C.F.R. § 17.1002(c).  

As apparent from the April 2008 VA hospitalization, at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment.  38 C.F.R. § 17.1002(e).  The record contains no evidence indicating that the Veteran is not financially liable to TLC for his approximately five-week hospitalization.  38 C.F.R. § 17.1002(f).  Moreover, the record suggests that the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002(g).  The condition for which the Veteran received emergency treatment was not caused by a work-related accident.  38 C.F.R. § 17.1002(h).  The Veteran, furthermore, is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728, as already explained, authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002(i).  


In this case, in the determination on appeal, TLC was denied reimbursement beginning September 17, 2009 because the VAMC determined that the Veteran was stabilized by that date and that the subsequent treatment provided was for non-emergency care.  Specifically, the VAMC decided that the Veteran could have been safely transferred to a VA or other Federal facility.  See 38 C.F.R. § 17.1002(d).  

The Board finds that the evidence does not support such a finding, as the evidence is at least in equipoise on the question of whether VA treatment was feasibly available from September 17 to October 16, 2009.  Beginning September 17, 2009, the Veteran was somewhat more stable than he had been on arrival at the TLC emergency department some five days earlier due to the administration of a complex cocktail of psychotropic medications.  However, the emergency nature of care continued until an appropriate placement could be found, as the Veteran was not capable of functioning independently.  

While the Veteran could have been transferred to a VA or other Federal facility for care, this possibility is immaterial in such a case where VA refuses to accept the patient.  In this case, the Veteran could not have been safely transported to a VA or other Federal facility because no facility contacted would accept the Veteran.  One cannot be transported, safely or otherwise, if there is no place to which to transport.  Thus, resolving reasonable doubt in the appellant's favor on the question of whether VA facilities were feasibly available, the Board concludes they were not, and that the criterion enumerated in 38 C.F.R. § 17.1002(d) has been met.  With the 

resolution of reasonable doubt in the appellant's favor, the Board finds that all of the criteria under 38 C.F.R. § 1725 have been met throughout the Veteran's stay at TLC; therefore, payment or reimbursement of his expenses is also warranted from September 17, 2009 to discharge on October 16, 2009.  See generally 38 C.F.R. § 17.1002.  


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with hospitalization from September 17, 2009 to October 16, 2009 at TLC is granted.  



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


